Citation Nr: 1823395	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-33 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a hemorrhagic cerebral vascular accident (CVA), claimed as a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1977 to September 1980, and from January 1984 to January 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in Newington, Connecticut, which denied service connection for residuals of a CVA.

In November 2017, the Board sought a Veterans Health Administration (VHA) opinion concerning the issue on appeal.  An adequate VHA opinion was received by the Board in January 2018, and the Veteran was subsequently provided with a copy of the opinion that same month.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran had a CVA in 2009.

2.  Symptoms of a CVA did not begin during active service and were not chronic in service.

3.  A CVA and/or CVA residuals did not manifest to a compensable degree within one year of active service.

4.  Symptoms of a CVA and/or CVA residuals were not continuous since service.

5.  During service the Veteran sustained multiple head injuries with concussion.

6.  The Veteran's CVA and any related residuals were not caused by the in-service head injuries with concussion.



CONCLUSION OF LAW

A CVA, along with any associated residuals, was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In October 2009 VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the February 2010 rating decision from which this appeal arises.  Further, the issue on appeal was readjudicated in an October 2013 Statement of the Case (SOC), and in subsequently issued December 2014 and October 2016 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Board obtained a VHA opinion in January 2018.  The VHA opinion is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VHA opinion report reflects that the assigned neurologist reviewed the record, considered the relevant medical literature, and adequately answered all relevant questions.  

All relevant documentation, including VA and private treatment (medical) records, has been secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of service connection for residuals of a CVA.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Residuals of a CVA

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A CVA, as a brain hemorrhage, is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and a chronic disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1133, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and adequately addresses the relevant evidence in the instant decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran seeks service connection for residuals of a CVA.  Initially, the Board notes that the evidence of record reflects that the Veteran had a CVA in July 2009.

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran's CVA, and any related residuals, began in service, showed chronic symptoms in service, manifested to a compensable degree within one year of service, or had continuous symptoms since service.

Service treatment records reflect that the Veteran was not treated for a CVA or CVA residuals symptoms in service.  Per the report from the January 2018 VHA, while the Veteran did have symptoms of memory loss, hand and finger sensory 

changes, and cold intolerance during service, subsequent VA treatment records convey that these symptoms were not related to a CVA.  Considering the evidence of record, as the Veteran's last period of honorable service ended in January 1994, the evidence does not show that the July 2009 CVA, and any related residuals, had its onset during service, or chronic symptoms in service, or manifested to a compensable degree within one year of service.

The Board next finds the weight of the evidence demonstrates that symptoms of a CVA and/or CVA residuals were not continuous since service in January 1994.  As noted above, the Veteran was not treated for or diagnosed with a CVA or CVA residuals in service, and the CVA first occurred approximately 15 years after service separation.  The approximately 15 year period between service and the CVA is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the VA and private treatment records showing no CVA and/or CVA residual symptomatology prior to the CVA in July 2009, and the findings of the neurologist in the January 2018 VHA opinion.

Finally, the Board notes that the medical evidence of record has suggested three possible causes of the CVA and any resulting residuals.  Per the record, potential CVA causes include the in-service head injuries, the hypertension, and the metastasis of malignant melanoma.  While the medical evidence conflicts on whether the CVA was due to the hypertension or the metastasis of malignant melanoma, as the Veteran is not service connected for either disability, the Board need not consider whether the CVA and any residuals are related to these disabilities in the instant decision.


Turning to the question of direct service incurrence, review of the service treatment records reflect that during service the Veteran sustained multiple head injuries with concussion.  As explained in the January 2018 VHA opinion, the Veteran was injured in a rugby accident in March 1979, had a concussion related to a parachuting accident in 1986, and was involved in a motor vehicle accident in December 1993.

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran's CVA, and any related residuals, was due to the Veteran's in-service head injuries with concussion.  Private treatment records reflect that the Veteran's private physicians have attributed the July 2009 CVA to the Veteran's non-service-connected hypertension and/or metastasis of malignant melanoma.  While the private physicians have noted the Veteran's history of in-service head injury, VA has not received any evidence indicating that one or more private physicians have attributed the July 2009 CVA to the in-service head injuries.

In November 2017 the Board sought a VHA opinion concerning, in pertinent part, whether the in-service head injuries with concussion may have caused the July 2009 CVA.  Per the report from the subsequently received January 2018 VHA opinion, the assigned neurologist reviewed the relevant evidence of record and consulted multiple medical journal articles on the causes of CVAs.  After reviewing the relevant evidence, the neurologist opined that the July 2009 CVA, and any resulting residuals, were not related to the Veteran's in-service head injuries with concussion.  The neurologist explained that the relevant medical literature did not support a finding that head concussion may cause intracerebral bleed (a CVA) as a late effect.  In other words, the medical literature does not support that a concussion due to head injury may result in a CVA approximately 15 years after the injury.


For these reasons, the Board finds that the weight of the evidence is against direct, or presumptive service connection for residuals of a CVA under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a CVA, claimed as stroke, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


